       Case 3:20-cv-00293-JWD-EWD                Document 88-1     06/22/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


J.H., by and through his mother and next friend,
N.H.; I.B., by and through his parents and next
friends, A.B. and I.B., on behalf of themselves
and all others similarly situated,
                                                       CIVIL ACTION NO. 3:20-cv-00293-JWD-
                       Plaintiffs-Petitioners,         EWD

       -against-                                       CLASS ACTION

JOHN BEL EDWARDS, et al.,

                       Defendants-Respondents.



                     PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
                      MOTION FOR EXPEDITED CONSIDERATION

       NOW INTO COURT COME Plaintiffs-Petitioners in the above-captioned matter, through

undersigned counsel, and file this memorandum in support of their request for expedited

consideration of their Motion Pursuant to Federal Rule of Civil Procedure 23(d) (“Plaintiffs’ 23(d)

Motion,” Dkt. 85).

       Plaintiffs’ 23(d) Motion is brought pursuant to Fed. R. Civ. P. 23(d) and requests that this

Court order Defendants to provide all putative class members with immediate and ongoing access

to communicate confidentially with Plaintiffs’ counsel by video or telephone. Specifically,

Plaintiffs request that this Court order Defendants to 1) provide Plaintiffs’ counsel with a process

by which counsel can reliably schedule phone calls with specific clients or class members, and 2)

allow all putative class members the ability to affirmatively access Plaintiffs’ counsel through the

secure phone line that has already been set up and funded through the Securus Technologies

system. Because Plaintiffs’ counsel currently are unable to access their clients or putative class




                                                   1
       Case 3:20-cv-00293-JWD-EWD             Document 88-1       06/22/20 Page 2 of 3




members reliably despite multiple efforts to coordinate with Defendants’ counsel, this Court’s

expedited ruling on Plaintiffs’ motion is warranted.

       For these reasons and any others apparent to this Court, Plaintiffs request that their 23(d)

Motion be heard on an expedited basis.

Respectfully submitted this 22nd day of June, 2020.


/s/ Mercedes Montagnes                           Marsha Levick, pro hac vice
Mercedes Montagnes, La. Bar No. 33287            Jessica Feierman, pro hac vice
Nishi Kumar, La. Bar No. 37415                   Karen U. Lindell, pro hac vice
Rebecca Ramaswamy, pro hac vice                  JUVENILE LAW CENTER
The Promise of Justice Initiative                1800 JFK Boulevard, Suite 1900A
1024 Elysian Fields Avenue                       Philadelphia, PA 19103
New Orleans, LA 70117                            Telephone: (215) 625-0551
Telephone: (504) 529-5955                        Email: mlevick@jlc.com
Facsimile: (504) 595-8006
Email: mmontagnes@defendla.org

Stuart Sarnoff, pro hac vice                     Brandon Amash, pro hac vice
Lisa Pensabene, pro hac vice                     O’MELVENY & MYERS LLP
Laura Aronsson, pro hac vice                     610 Newport Center Drive
Mariam Kamran, pro hac vice                      17th Floor
O’MELVENY & MYERS LLP                            Newport Beach, CA 92660
Times Square Tower                               Telephone: (949) 823-6900
7 Times Square                                   Email: bamash@omm.com
New York, NY 10036
Telephone: (212) 326-2000
Email: ssarnoff@omm.com


John Adcock                                      Benjamin Singer, pro hac vice
La. Bar No. 30372                                Jason Yan, pro hac vice
Adcock Law LLC                                   O’MELVENY & MYERS LLP
3110 Canal Street                                1625 Eye Street, NW
New Orleans, LA 70119                            Washington, DC 20006
Telephone: (504) 233-3125                        Telephone: (202) 383-5300
Email: jnadcock@gmail.com                        Email: bsinger@omm.com


David Lash, pro hac vice
O’MELVENY & MYERS LLP
400 South Hope Street

                                                2
       Case 3:20-cv-00293-JWD-EWD              Document 88-1       06/22/20 Page 3 of 3




18th Floor
Los Angeles, CA 90071
Telephone: 213-430-6000
Email: dlash@omm.com

Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, a copy of the foregoing was filed electronically with
the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel of
record by operation of the court’s electronic filing system.

                                                     /s/ Nishi Kumar
                                                     Nishi Kumar, La. Bar No. 37415




                                                 3
